Exhibit 10.2
Rockwell AUTOMATION, INC.
2008 LONG-TERM INCENTIVES PLAN
RESTRICTED STOCK AGREEMENT
(December 7, 2010)
To: [Name]
In accordance with Section 4(c) of the Rockwell Automation, Inc. 2008 Long-Term
Incentives Plan (the Plan),  _____  shares (Restricted Shares) of Stock (as
defined in the Plan) of Rockwell Automation, Inc. (Rockwell Automation) have
been granted to you, effective December 7, 2010, as Restricted Stock (as defined
in the Plan) upon the terms and conditions of this Restricted Stock Agreement,
subject in all respects to the provisions of the Plan, as it may be amended.
Capitalized terms used in this Agreement and not otherwise defined herein shall
have the respective meanings ascribed to them in the Plan.

1.   Earning of Restricted Shares

(a) If you shall continue as an Employee from the date hereof until December 7,
2013, then you shall be deemed to have fully earned all the Restricted Shares
subject to this Agreement.
(b) If you shall die or suffer a disability that shall continue for a continuous
period of at least six months during the period of your continuous service as an
Employee and prior to December 7, 2013, then you shall be deemed to have fully
earned all the Restricted Shares subject to this Agreement.
(c) If during the period of your continuous service as an Employee and prior to
December 7, 2013 (i) (A) a Change of Control occurs, (B) all Restricted Shares
that are outstanding are assumed or substituted with comparable awards by the
successor corporation in such Change of Control or its parent corporation and
(C) within two years of such Change of Control your employment is terminated
(1) by reason of death or disability, (2) by you for a Change of Control Good
Reason or (3) by the Corporation other than for Cause or (ii) (A) a Change of
Control occurs and (B) all Restricted Shares that are outstanding are not
assumed or substituted with comparable awards by the successor corporation in
such Change of Control or its parent corporation, then you shall be deemed to
have fully earned all the Restricted Shares subject to this Agreement (and, in
the case of clause (i), any substituted awards of restricted stock).
(d) If your employment by Rockwell Automation terminates on or after the first
anniversary of the date hereof and prior to December 7, 2013 by reason of your
retirement under a retirement plan of Rockwell Automation, then you shall be
deemed to have fully earned a prorated portion of the Restricted Shares subject
to this Agreement equal to the number of Restricted Shares subject to this
Agreement, multiplied by the percentage of days in the three-year period ended
December 7, 2013 during which you were an Employee.

 

 



--------------------------------------------------------------------------------



 



(e) If you cease to be an Employee prior to satisfaction of any of the
conditions set forth in paragraph (a), (b), (c) or (d) of this Section,
notwithstanding any period of salary continuation or severance payments, you
shall be deemed not to have earned any of the Restricted Shares and shall have
no further rights with respect to the Restricted Shares or any Stock Dividends
(as hereinafter defined).

2.   Retention of Certificates for Restricted Shares

Certificates for the Restricted Shares and any dividends or distributions
thereon or in respect thereof that may be paid in additional shares of Stock or
other securities of Rockwell Automation or securities of another entity (Stock
Dividends) shall be delivered to and held by Rockwell Automation, or shall be
registered in book entry form subject to Rockwell Automation’s instructions,
until you shall have earned the Restricted Shares in accordance with the
provisions of Section 1. To facilitate implementation of the provisions of this
Agreement, you undertake to sign and deposit with Rockwell Automation’s Office
of the Secretary such documents appropriate to effectuate the purpose and intent
of this Restricted Stock Agreement as Rockwell Automation may reasonably request
from time to time.

3.   Dividends and Voting Rights

Notwithstanding the retention by Rockwell Automation of certificates (or the
right to give instructions with respect to shares held in book entry form) for
the Restricted Shares and any Stock Dividends, unless and until such shares have
been forfeited in accordance with Section 5, you shall be entitled to receive
any dividends that may be paid in cash on, and to vote, the Restricted Shares
and you shall be entitled to receive any Stock Dividends held by Rockwell
Automation (or subject to its instructions) in accordance with Section 2.

4.   Delivery of Earned Restricted Shares

As promptly as practicable after (i) you shall have been deemed to have earned
the Restricted Shares in accordance with Section 1 and (ii) Rockwell Automation
has been reimbursed for all required withholding taxes in respect of your
earning all the Restricted Shares and Stock Dividends that you have been deemed
to have earned, Rockwell Automation shall deliver to you (or in the event of
your death, to your estate or any person who acquires your interest in the
Restricted Shares by bequest or inheritance) all or the part of the Restricted
Shares and Stock Dividends that you have been deemed to have earned.

 

2



--------------------------------------------------------------------------------



 



5.   Forfeiture of Unearned Restricted Shares

(a) Notwithstanding any other provision of this Agreement, other than as
provided in Section 5(b), if at any time it shall become impossible for you to
earn any of the Restricted Shares in accordance with this Agreement, all the
Restricted Shares, together with any Stock Dividends, then being held by
Rockwell Automation (or subject to its instructions) in accordance with
Section 2 shall be forfeited, and you shall have no further rights of any kind
or nature with respect thereto. Upon any such forfeiture, the Restricted Shares,
together with any Stock Dividends, shall be transferred to Rockwell Automation.
(b) Notwithstanding any other provision of this Agreement, if Section 1(c) is
applicable, all of the unearned Restricted Shares, together with any Stock
Dividends thereon, then being held by Rockwell Automation (or subject to its
instructions) in accordance with Section 2 shall be forfeited, and you shall
have no further rights of any kind or nature with respect thereto. Upon any such
forfeiture, such unearned Restricted Shares, together with any Stock Dividends
thereon, shall be transferred to Rockwell Automation.

6.   Adjustments

If there shall be any change in or affecting shares of Stock on account of any
stock dividend or split, merger or consolidation, reorganization (whether or not
Rockwell Automation is a surviving corporation), recapitalization,
reorganization, combination or exchange of shares or other similar corporate
changes or an extraordinary dividend in cash, securities or other property,
there shall be made or taken such amendments to this Agreement or the Restricted
Shares as the Board of Directors may deem appropriate under the circumstances.

7.   Transferability

This grant is not transferable by you otherwise than by will or by the laws of
descent and distribution, and the Restricted Shares, and any Stock Dividends,
shall be deliverable during your lifetime only to you.

8.   Withholding

Rockwell Automation shall have the right, in connection with the delivery of the
Restricted Shares and any Stock Dividends subject to this Agreement, (i) to
deduct from any payment otherwise due by Rockwell Automation to you or any other
person receiving delivery of the Restricted Shares and any Stock Dividends an
amount equal to any taxes required to be withheld by law with respect to such
delivery, (ii) to require you or any other person receiving such delivery to pay
to it an amount sufficient to provide for any such taxes so required to be
withheld, or (iii) to sell such number of the Restricted Shares and any Stock
Dividends as may be necessary so that the net proceeds of such sale shall be an
amount sufficient to provide for any such taxes so required to be withheld.

 

3



--------------------------------------------------------------------------------



 



9.   No Acquired Rights

You acknowledge, agree and consent that: (a) the Plan is discretionary and
Rockwell Automation may amend, cancel or terminate the Plan at any time; (b) the
grant of the Restricted Shares subject to this Agreement is a one-time benefit
offered to you and does not create any contractual or other right for you to
receive any grant of Stock as Restricted Stock or benefits under the Plan in the
future; (c) future grants, if any, shall be at the sole discretion of Rockwell
Automation, including, but not limited to, the timing of any grant, the number
of shares and forfeiture provisions; and (d) your participation in the Plan is
voluntary.

10.   Applicable Law

This Agreement and Rockwell Automation’s obligation to deliver Restricted Shares
and any Stock Dividends hereunder shall be governed by and construed and
enforced in accordance with the laws of Delaware and the Federal law of the
United States.

11.   Entire Agreement.

This Agreement and the Plan embody the entire agreement and understanding
between Rockwell Automation and you with respect to the Restricted Shares
subject to this Agreement, and there are no representations, promises,
covenants, agreements or understandings with respect to such Restricted Shares
other than those expressly set forth in this Agreement and the Plan. In the
event of any conflict between this Agreement and the Plan, the terms of the Plan
shall govern.

            ROCKWELL AUTOMATION, INC.
      By:           Douglas M. Hagerman        Senior Vice President,
General Counsel and Secretary   

Dated: December 7, 2010
Agreed to this                      day of                     , 20           .

     
 
Name:
   

 

4